

EXHIBIT 10.1




ROBERT HALF INTERNATIONAL INC.


STOCK INCENTIVE PLAN


RESTRICTED SHARE AGREEMENT


This restricted share agreement (“Agreement”) is made and entered into as of
________, 20__, (the “Grant Date”), between Robert Half International Inc., a
Delaware corporation (the “Company”), and _________ (“Participant”). Capitalized
terms not defined herein shall have the meanings assigned to them in the
Company’s Stock Incentive Plan (the “Plan”), a copy of which Participant
represents, warrants, and acknowledges having received and reviewed. Participant
also represents, warrants, and acknowledges having received and reviewed a copy
of the Plan prospectus and the documents incorporated therein by reference. The
Plan is incorporated by reference into this Agreement.


THE PARTIES AGREE AS FOLLOWS:


1. Shares. Pursuant to the Plan, the Company hereby issues to Participant, and
Participant hereby receives from the Company, an award consisting of _________
Restricted Shares on the terms and conditions set forth herein and in the Plan
(the “Restricted Share Award”).


2. Vesting. The Restricted Share Award shall vest as follows: _______________ ,
assuming the Participant continues to provide Service to the Company during that
period or as otherwise provided by the Plan or Section 3 hereof. The Restricted
Shares are subject to Section 6(e) of the Plan to the extent they have not
vested and shall be held in escrow by the Company until they have vested and the
Participant has satisfied all applicable tax withholding obligations as provided
in Section 6 below. In addition, any dividends paid in Shares with respect to
unvested Restricted Shares by reason of Section 6(d) of the Plan or any Shares
to which the Participant may be entitled by reason of application of Section 16
of the Plan to the unvested Restricted Shares shall, in each case, be subject to
the same terms and conditions as are applicable to the unvested Restricted
Shares under this Agreement and the Plan.


3. Accelerated Vesting. Notwithstanding Section 2 hereof, the Restricted Share
Award shall vest as provided from time to time by any other agreement between
Participant and the Company or as provided by Section 3(b)(xv), Section 14 or
Section 15 of the Plan, and in such case, the vesting date for any portion of
the Restricted Share Award that vests under such circumstances shall be the date
such portion of the award vests.


4. Performance Condition. The Restricted Share Award shall be subject to the
Performance Condition(s), including the adjustment provisions thereof, as
determined by the Compensation Committee (the “Committee”) in accordance with
the Plan and as further set forth in Appendix 1.


Executive Officers                     1

--------------------------------------------------------------------------------



5. Withholding Taxes. Participant hereby represents and acknowledges that (i) on
each date that the Restricted Share Award vests, minimum withholding taxes
become due, (ii) payment of such minimum withholding taxes to the Company is the
responsibility of Participant and (iii) payment of such withholding taxes may
require a significant cash outlay by Participant. The Company shall not be
required to release any Restricted Shares from escrow or to recognize any
purported sale or other transfer of Restricted Shares until such obligations are
satisfied. Subject to the Company’s discretion and in compliance with applicable
laws, these obligations may be satisfied by the Company retaining a number of
Restricted Shares that would otherwise be released to Participant issued under
this Restricted Share Award that the Company determines has a Fair Market Value
sufficient to meet the tax withholding obligations (determined using a rate of
up to the maximum statutory rate in the applicable jurisdictions), including but
not limited to withholding with respect to income and/or employment taxes on
this Restricted Share Award, including any stock-settled dividend equivalent
rights paid with respect to any Restricted Shares underlying this Restricted
Share Award. Subject to the Company’s discretion and in compliance with
applicable laws, these obligations may also be satisfied by other methods
including, but not limited to: (a) through a “same day sale” commitment from the
Participant and a FINRA Dealer meeting the requirements of the Company’s “same
day sale” procedures, (b) having the Company withhold amounts from amounts
otherwise payable to the Participant under the Company’s payroll system, to
which Participant expressly consents, and (c) any other methods approved by the
Company and not in conflict with either the Plan or applicable law.
Notwithstanding the foregoing, if (1) the Participant is an officer of the
Company within the meaning of Rule 16(a)-1(f) promulgated under the Exchange
Act, unless otherwise agreed to by the Company and the Participant, or (2) the
Participant does not make other arrangements with the Company prior to the time
that Restricted Shares become vested, these tax withholding obligations will be
satisfied by the Company retaining a number of Restricted Shares that would
otherwise be issued under this Restricted Share Award that the Company
determines has a Fair Market Value sufficient to meet the tax withholding
obligations (determined as the minimum statutory rate in the applicable
jurisdictions), including but not limited to withholding with respect to income
and/or employment taxes on this Restricted Share Award, including any
stock-settled dividend equivalent rights paid with respect to any Restricted
Shares underlying this Restricted Share Award.


The Participant is ultimately liable and responsible for all taxes owed by the
Participant in connection with this Restricted Share Award, regardless of any
action the Company takes or any transaction pursuant to this Agreement with
respect to any tax withholding obligations that arise in connection with this
Restricted Share Award. The Company makes no representation or undertaking
regarding the treatment of any tax withholding in connection with the grant,
issuance, vesting, release from escrow or settlement of this Restricted Share
Award or the subsequent sale of any of the Restricted Shares underlying the
Restricted Share Award that vest. The Company does not commit and is under no
obligation to structure this Restricted Share Award to reduce or eliminate the
Participant’s tax liability or to ensure that the tax withholding is sufficient
to satisfy entirely the Participant’s tax liability arising from this Restricted
Share Award.


6. Payment of Taxes. The Company shall notify the Participant or, if applicable,
Participant’s estate, as to the amount of minimum withholding taxes required to
be withheld by the Company as a result of the vesting of the Restricted Share
Award. Participant shall make full
Executive Officers                     2

--------------------------------------------------------------------------------



payment of such minimum withholding taxes to the Company by check or in a manner
permitted by Section 19 of the Plan and Section 5 of this Agreement. In the
event that such payment is not made, the Company shall have the right to cause
such Participant’s minimum withholding taxes obligation to be satisfied as
specified in Section 19 of the Plan and Section 5 of this Agreement.


7. Election to Recognize Gross Income in the Year of Grant. If Participant
properly elects within thirty (30) days of the Grant Date to include in gross
income for federal income tax purposes an amount equal to the fair market value
of the Restricted Share Award on the Grant Date, such Participant shall pay in
cash to the Company in the calendar month of such Grant Date, or make
arrangements satisfactory to the Committee to pay to the Company, any minimum
withholding taxes required to be withheld with respect to such Restricted Share
Award.


8. Restriction on Issuance of Shares.


8.1 Legality of Issuance. The Company shall not be obligated to transfer or
issue any Restricted Shares pursuant to this Agreement if such transfer or
issuance, in the opinion of the Company and the Company’s counsel, would
constitute a violation by the Company of any provision of law, including without
limitation the provisions of the Securities Act.


8.2 Registration or Qualification of Securities. The Company may, but shall not
be required to, register or qualify the transfer or issuance of the Restricted
Shares under the Securities Act or any other applicable law. The Company shall
not be obligated to take any affirmative action in order to cause the transfer
or issuance of the Restricted Shares pursuant hereto to comply with any law.


9. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Restricted Shares has been registered under the Securities Act or has been
registered or qualified under the securities laws of any state, the Company may
impose additional restrictions upon the sale, pledge, or other transfer of the
Restricted Shares (including the placement of appropriate legends on stock
certificates and the issuance of stop-transfer instructions to the Company’s
transfer agent) if, in the judgment of the Company and the Company’s counsel,
such restrictions are necessary in order to achieve compliance with the
provisions of the Securities Act, the securities laws of any state, or any other
law.


10. Stock Certificate Restrictive Legends. Stock certificates (which may be in
electronic form) evidencing the Restricted Shares may bear such restrictive
legends as the Company and the Company’s counsel deem necessary or desirable or
appropriate under applicable law or pursuant to this Agreement.


11. Representations, Warranties, Covenants, and Acknowledgments of Participant.
Participant hereby agrees that in the event the Company and the Company’s
counsel deem it necessary or advisable in the exercise of their discretion, the
transfer or issuance of the Restricted Shares may be conditioned upon the person
receiving Restricted Shares making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws or any
other law.


Executive Officers                     3

--------------------------------------------------------------------------------



12. Tax Advice. Participant represents, warrants, and acknowledges that the
Company has made no warranties or representations to Participant with respect to
the income tax consequences of the transactions contemplated by this Agreement,
and Participant is in no manner relying on the Company or the Company’s
representatives for an assessment of such tax consequences.


13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents. The parties agree that the exclusive jurisdiction and
venue of any action with respect to this Agreement shall be in the Superior
Court for the county in which the principal executive offices of the Company are
located, or the United States District Court for the district in which the
principal executive offices of the Company are located, and each of the parties
hereby submits itself to the exclusive jurisdiction and venue of such courts for
the purpose of such action. The parties agree that service of process in any
such action may be effected by delivery of the summons and complaint in a manner
provided for delivery of notices set forth herein.


14. Notices. All notices, communications and documents under this Agreement
shall be in writing. All notices, communications, and documents directed to the
Company and related to the Agreement, if not delivered by hand, shall be mailed
to the Company’s principal executive office, Attention: Secretary. The current
address of the Company’s principal executive office is:


Robert Half International Inc.
2884 Sand Hill Road
Suite 200
Menlo Park, CA 94025


Unless and until the Company is notified in writing to the contrary, all
notices, communications, and documents intended for Participant and related to
this Agreement, if not delivered by hand, shall be mailed to Participant’s last
known address as shown on the Company’s books or such other address as
Participant may specify by notice complying with this section. Notices,
communications, and documents not delivered by hand shall be mailed by
registered or certified mail, return receipt requested, postage prepaid. All
mailings and deliveries related to this Agreement shall be deemed received only
when actually received.


15. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors, and assigns of the
parties hereto.


16. Damages. Participant shall be liable to the Company for all costs and
damages, including incidental and consequential damages and attorneys’ fees,
resulting from Participant’s breach of this Agreement. If any party to this
Agreement seeks to enforce its rights under this Agreement by legal proceedings,
each party shall pay its own costs and expenses including, without limitation,
all attorneys’ fees.


Executive Officers                     4

--------------------------------------------------------------------------------



17. Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures to each such counterpart were upon a
single instrument, and all counterparts shall be deemed an original of this
Agreement.


18. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


ROBERT HALF INTERNATIONAL INC.






By_________________________________




Participant hereby acknowledges receipt of this Agreement and agrees to be bound
by all of the terms and conditions of this Agreement and the Plan.






_________________________________
[Name of Participant]








































Executive Officers                     5

--------------------------------------------------------------------------------



APPENDIX 1


20__ Appendix




20___Restricted Share Grant Performance Condition.


The Restricted Share Award shall be subject to the Performance Condition(s),
including the adjustment provisions thereof, as determined by the Compensation
Committee (the “Committee”) in accordance with the Plan and pursuant to the
resolutions adopted by the Committee at its meetings on _______, 20__.




[Insert Specific Performance Conditions of RSA]






Executive Officers                     6